28 Cal. 3d 873 (1981)
625 P.2d 219
172 Cal. Rptr. 676
In re ROBERT S. STEVENS, a Judge of the Superior Court, on Censure.
Docket No. L.A. 31304.
Supreme Court of California.
February 11, 1981.
MEMORANDUM CASE
OPINION
THE COURT.
The Commission on Judicial Performance, following a hearing before it and review of a report of special masters, objections to that report, and related documents, found, inter alia: Judge Robert S. Stevens was a member of the California Legislature before he became a judge in 1977. From January 1975 until August 1979 Judge Stevens repeatedly initiated conversations with Mr. and Mrs. Edward Leon Murphy, employees of the Legislature, in which he discussed his sexual experiences and fantasies and proposed that the Murphys engage in various kinds of sexual activity with him and with other persons, all in explicit, vulgar, and offensive language. His purpose in doing so was to gratify his own sexual desires. The Murphys repeatedly objected to Judge Stevens about these conversations, but he persisted in conducting *874 them although he knew they harassed and distressed the Murphys. A number of public officials and employees learned of these conversations when the Murphys sought help in persuading Judge Stevens to discontinue his conduct, and in August 1979 the conversations were widely publicized in the press. Judge Stevens knew or should have known there was a substantial likelihood that his conduct would become known to many persons and thereby bring the judicial office into disrepute.
The commission concluded that Judge Stevens' conduct constituted "conduct prejudicial to the administration of justice that brings the judicial office into disrepute" (Cal. Const., art. VI, § 18, subd. (c)), and recommended that he be censured.
Upon our review of the record we are satisfied that the foregoing conclusion of the commission is fully warranted and that the discipline recommended should be adopted. Accordingly, and by this order, Judge Stevens is hereby publicly censured.
RICHARDSON, J.
I would call for further briefing, set the matter for oral argument, and consider imposition of a more severe sanction.